DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a NON FINAL REJECTION in response to applicant’s claim amendments and arguments filed October 7, 2021.  Claims 1, 2, and 12 are currently amended.  Claims 1-20 are pending review in this correspondence.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 7, 2021 has been entered.

Response to Amendment
Rejection of claims 1, 2 ,7, 8, 10, 12, 17, 18, 20 as being anticipated by Jones et al (US 2013/0078155 A1) is withdrawn in view of applicant’s claim amendments and arguments.
Rejection of claims 2-5, 7, 9, 12-15, 17, and 19 as being unpatentable over Tan et al (US 2011/0120562 A1) in view of Jones et al (US 2013/0078255 A1) is withdrawn in view of applicant’s claim amendments and arguments.
Rejection of claims 6 and 16 as being unpatentable over Tan et al (US 2011/0120562 A1) and Jones et al (US 2013/0078155 A1) in view of Xiong et al (US 2012/0263013 A1) is withdrawn in view of applicant’s claim amendments and arguments.
Rejection of claim 11 as being unpatentable over Jones et al (US 2013/0078155 A1) is withdrawn in view of applicant’s claim amendments and arguments.

Claim Objections
Claim 2 is objected to because of the following informalities:  There appears to be a typographical error in lines 10-11; the phrase “of the” appears to be repeated.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 7-10, 12-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fowler et al (USP 5,826,981) in view of Tan et al (US 2011/0120562 A1).
With respect to claim 1, Fowler discloses a device for mixing at least two fluids, the device comprising:

At least two inlet ports (intake paths 24 and 24’), each to receive fluid in a premix state;
An outlet port (outlet path 26) to dispense fluid in a postmix state (See Col. 9, lines 56-59); and
A surface of a passageway (first and second flowpaths 50 and 60, See Fig. 2 and Col. 10, lines 2-33) creating a lumen for mixing, the lumen located within the housing and having a predetermined length, wherein the passageway creating the lumen is located between the at least two inlet port and the outlet port (See Fig. 2), wherein the at least two inlet ports transition into the surface of the passageway, wherein the predetermined length is of a length allowing for sufficient mixing of the fluids received by the at least two inlet ports, wherein the surface of the passageway comprises at least one anti-siphoning element (layering zone 18, See Fig. 2 and Col. 10, lines 8-24) and a plurality of weirs (splitting component 14, See Fig. 1) extending from the surface of the passageway into the lumen to create a disturbance of a fluid contained therein, wherein a portion of the plurality of weirs have a first orientation on the first half (first splitting portion 14’ of first mixing module 20) and another portion of the plurality of weirs have a second orientation on the second half (second splitting portion 14” of second mixing module 20’) (See Fig. 2 and Col. 9, line 63 – Col. 10, line 12).
Fowler generally teaches that the substances being mixed can be fluids (Col. 5, lines 28-31 discloses that the substances can be gases, liquids, powders, sludge, paste, etc.) and that the device can be used in fields such as quality control, medical diagnostics, chemical reaction 
Tan teaches fluid mixing and delivery in microfluidic systems, wherein the fluids can contain, in some embodiments reagents that can participate in one or more chemical or biological reactions (See abstract).  For example, in some embodiments, the first fluid can contain a first reagent for a chemical and/or biological reaction, and the second fluid contains a second reagents for the chemical and/or biological reaction that is different from the first reagent (See Para. 0078).  Storing reagents in a microfluidic system can allow the reagents to be dispensed in a particular order for downstream processes.  In cases where a particular time of exposure to a reagent is desired, the amount of each fluid in the microfluidic system may be proportional to the amount of time the reagent is exposed to a downstream reaction area.  For example, if the desired exposure time for a first reagent is twice the desired exposure time for a second reagent, the volume of the first reagent in a channel may be twice the volume of the second reagent in the channel.  If a substantially constant pressure differential or source of fluid flow is applied in flowing the reagents from the channel to the reaction area, and if the viscosity of the fluids is the same or similar, the exposure time of each fluid at a specific point, such as a reaction area, may be proportional to the relative volume of the fluid (See Para. 0085).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the specific fluid-reagent arrangement taught by Tan into the fluids/system taught by Fowler such that amount of reagent in each fluid can be specified to the type of 
With respect to claim 2, Fowler discloses a device for mixing at least two fluids, the device comprising:
A housing (static mixer 10, See Figs. 1-2), the housing comprising a first half (first mixing path module 20) and a second half (second mixing path module 20’) (See Col. 9, line 44 – Col. 10, line 12);
At least two inlet ports (intake paths 24 and 24’), each to receive fluid in a premix state;
An outlet port (outlet path 26) to dispense fluid in a postmix state (See Col. 9, lines 56-59); and
A surface of a passageway (first and second flowpaths 50 and 60, See Fig. 2 and Col. 10, lines 2-33) creating a lumen for mixing, the lumen located within the housing and having a predetermined length, wherein the passageway creating the lumen is located between the at least two inlet port and the outlet port (See Fig. 2), wherein the surface of the passageway comprises at least one anti-siphoning element (layering zone 18, See Fig. 2 and Col. 10, lines 8-24) and a plurality of weirs (splitting component 14, See Fig. 1) extending from the surface of the passageway into the lumen to create a disturbance of a fluid contained therein, wherein a portion of the plurality of weirs have a first orientation on the first half (first splitting portion 14’ of first mixing module 20) and another portion of the plurality of weirs have a second orientation on the second half (second splitting portion 14” of second mixing module 20’) (See Fig. 2 and Col. 9, line 63 – Col. 10, line 12).

Tan teaches fluid mixing and delivery in microfluidic systems, wherein the fluids can contain, in some embodiments reagents that can participate in one or more chemical or biological reactions (See abstract).  For example, in some embodiments, the first fluid can contain a first reagent for a chemical and/or biological reaction, and the second fluid contains a second reagents for the chemical and/or biological reaction that is different from the first reagent (See Para. 0078).  Storing reagents in a microfluidic system can allow the reagents to be dispensed in a particular order for downstream processes.  In cases where a particular time of exposure to a reagent is desired, the amount of each fluid in the microfluidic system may be proportional to the amount of time the reagent is exposed to a downstream reaction area.  For example, if the desired exposure time for a first reagent is twice the desired exposure time for a second reagent, the volume of the first reagent in a channel may be twice the volume of the second reagent in the channel.  If a substantially constant pressure differential or source of fluid flow is applied in flowing the reagents from the channel to the reaction area, and if the viscosity of the fluids is the same or similar, the exposure time of each fluid at a specific point, such as a reaction area, may be proportional to the relative volume of the fluid (See Para. 0085).

With respect to claim 3, the combination of Fowler and Tan teaches that the housing comprises a material impermeable to a gas and a liquid (See Col. 7, lines 27-31 of Fowler for discussion of how the identical halves are fabricated from any material, including metal and plastic; the material used to fabricate the halves should be inert so that it will not reach with the flow stream substances).
With respect to claim 4, Fowler fails to disclose that the housing comprises a polystyrene material.
Tan teaches a microfluidic system for fluid mixing, wherein the housing (device 300) of the mixing device can be fabricated from polymers, including polystyrene (See Paras. 0096-0097 and 0108). 
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the polystyrene material of Tan into the housing of Fowler to ensure that the material and dimensions of the substrate are chosen such that the substrate is substantially rigid, inert, and impermeable to fluids, i.e. water vapor.
With respect to claim 5, Fowler fails to disclose that the housing comprises at least two pieces ultrasonically welded together.

It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the means of sealing the microfluidic channel or portion of the channel of the housing of Tan into the sealing of the two pieces of the housing Fowler such that one can ensure that the channel is sufficiently sealed to prevent leakage of fluid from the system.
With respect to claim 7, modified Fowler teaches that the surface of the lumen comprises at least one anti-siphoning element (layering zone 18, See Fig. 2 and Col. 10, lines 8-24).
With respect to claims 8 and 9, Fowler fails to disclose that the at least one anti-siphoning element is an “s” bend or a “j” hook.
		The mixing device of Tan (assay device 300, See Fig. 7 and Para. 0120) includes a serpentine reaction area (510), wherein reaction area included a microfluidic channel 50 microns deep and 120 microns wide, with a total length of 175 mm (See Para. 0121).  Sample (522) was flowed in the direction of arrow (538) into reaction area.  As the fluid passed through the reaction area, the PSA proteins in sample were captured by anti-PSA antibodies immobilized on the reaction area walls.  The sample took 5 minutes to pass through the reaction area, after which it was captured in the waste containment region (512) (See Para. 0123).  The control of the flow rates of the fluids within channel (516) and the reaction area were important when flowing fluids through the system.  Due to the reaction area's relatively 
		It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the serpentine reaction area of Tan into the anti-siphoning element of Fowler for the purposes of controlling the overall flow rate of the mixing fluid in the system.
With respect to claim 10, modified Fowler teaches that the surface of the lumen comprises a plurality of weirs to create a disturbance of a fluid contained therein (splitting component 14, See Fig. 1; first splitting portion 14’ of first mixing module 20 and second splitting portion 14” of second mixing module 20’, See Fig. 2 and Col. 9, line 63 – Col. 10, line 12).
With respect to claim 12, Fowler discloses a method for mixing at least two fluids, the method comprising:
Introducing at least two fluids into a mixing device (See Col. 12, lines 8-21), wherein the mixing device comprises:
A housing (static mixer 10, See Figs. 1-2), the housing comprising a first half (first mixing path module 20) and a second half (second mixing path module 20’) (See Col. 9, line 44 – Col. 10, line 12);
At least two inlet ports (intake paths 24 and 24’), each to receive fluid in a premix state;
An outlet port (outlet path 26) to dispense fluid in a postmix state (See Col. 9, lines 56-59); and

Fowler generally teaches that the substances being mixed can be fluids (Col. 5, lines 28-31 discloses that the substances can be gases, liquids, powders, sludge, paste, etc.) and that the device can be used in fields such as quality control, medical diagnostics, chemical reaction analysis, and mold injection of miniaturized devices (See Col. 7, lines 43-47).  However, there is no disclosure that the device is for mixing at least two fluids wherein each fluid comprises a reagent for measurement of a chemical attribute of a sample.
Tan teaches fluid mixing and delivery in microfluidic systems, wherein the fluids can contain, in some embodiments reagents that can participate in one or more chemical or biological reactions (See abstract).  For example, in some embodiments, the first fluid can contain a first reagent for a chemical and/or biological reaction, and the second fluid contains a 
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the specific fluid-reagent arrangement taught by Tan into the fluids/system taught by Fowler such that amount of reagent in each fluid can be specified to the type of chemical/biological reaction that is to take place, and thus, proper amounts can be mixed before reaching a reaction zone.
With respect to claim 13, the combination of Fowler and Tan teaches that the housing comprises a material impermeable to a gas and a liquid (See Col. 7, lines 27-31 of Fowler for discussion of how the identical halves are fabricated from any material, including metal and plastic; the material used to fabricate the halves should be inert so that it will not reach with the flow stream substances).
With respect to claim 14, Fowler fails to disclose that the housing comprises a polystyrene material.
Tan teaches a microfluidic system for fluid mixing, wherein the housing (device 300) of the mixing device can be fabricated from polymers, including polystyrene (See Paras. 0096-0097 and 0108). 
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the polystyrene material of Tan into the housing of Fowler to ensure that the material and dimensions of the substrate are chosen such that the substrate is substantially rigid, inert, and impermeable to fluids, i.e. water vapor.
With respect to claim 15, Fowler fails to disclose that the housing comprises at least two pieces ultrasonically welded together.
Tan teaches a microfluidic system for fluid mixing, wherein a variety of methods can be used to seal a microfluidic channel or portion of a channel of the housing (device 300) of the mixing device, said methods including but not limited to the use of adhesives, gluing, bonding, welding (e.g. ultrasonic), or by mechanical methods (e.g. clamping) (See Para. 0097).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the means of sealing the microfluidic channel or portion of the channel of the housing of Tan into the sealing of the two pieces of the housing Fowler such that one can ensure that the channel is sufficiently sealed to prevent leakage of fluid from the system.
With respect to claim 17, modified Fowler discloses that the surface of the lumen comprises at least one anti-siphoning element (layering zone 18, See Fig. 2 and Col. 10, lines 8-24).
With respect to claims 18 and 19, Fowler fails to disclose that the at least one anti-siphoning element is an “s” bend or a “j” hook.
		The mixing device of Tan (assay device 300, See Fig. 7 and Para. 0120) includes a serpentine reaction area (510), wherein reaction area included a microfluidic channel 50 microns deep and 120 microns wide, with a total length of 175 mm (See Para. 0121).  Sample (522) was flowed in the direction of arrow (538) into reaction area.  As the fluid passed through the reaction area, the PSA proteins in sample were captured by anti-PSA antibodies immobilized on the reaction area walls.  The sample took 5 minutes to pass through the reaction area, after which it was captured in the waste containment region (512) (See Para. 0123).  The control of the flow rates of the fluids within channel (516) and the reaction area were important when flowing fluids through the system.  Due to the reaction area's relatively small cross sectional area, it served as a bottleneck, controlling the overall flow rate in the system (See Para. 0127).
		It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the serpentine reaction area of Tan into the anti-siphoning element of Fowler for the purposes of controlling the overall flow rate of the mixing fluid in the system.
With respect to claim 20, modified Fowler discloses that the surface of the lumen comprises a plurality of weirs to create a disturbance of a fluid contained therein (splitting component 14, See Fig. 1; first splitting portion 14’ of first mixing module 20 and second splitting portion 14” of second mixing module 20’, See Fig. 2 and Col. 9, line 63 – Col. 10, line 12).

Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fowler et al (USP 5,826,981) and Tan et al (US 2011/0120562 A1) in view of Xiong et al (US 2012/0263013 A1).
Refer above for the combined teachings of Fowler and Tan.
With respect to claims 6 and 16, modified Fowler fails to teach that the at least two pieces comprise at least one complementary alignment tab.
Xiong teaches a mixing assembly and an associated use thereof, wherein the top surface (310) of an outlet mixing chamber element (114) is configured to be in contact with the bottom surface (306) of an inlet mixing chamber element (112).  In operation, the inlet mixing chamber element and the outlet mixing chamber element are abutted against one another under high pressure in the mixing assembly.  In one embodiment, the microchannels (308) of the inlet mixing chamber element and the microchannels (312) of the outlet mixing chamber element complement one another to create fluid-tight micro flow paths when the mixing chamber elements are fully assembled.  Microchannels on the top surface of the outlet mixing chamber element are configured to line up with the microchannels on the bottom surface of the inlet mixing chamber element of FIG. 10 when the two mixing chamber elements are aligned and sealingly abutted against one another.  The micro flow paths created by both sets of microchannels provide a fluid path leading from the top surface of the inlet mixing chamber element, through ports (300, 302), through the micro flow paths, into the mixing chamber, and out of ports (314, 315) of the outlet mixing chamber element (See Para. 0048).  It should be appreciated that in some embodiments, the surface 306 and surface 310 include complimentary features that ensure the inlet mixing chamber element is properly oriented and 
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the alignment tabs (protrusions) taught by the mixing assembly of Xiong, into the mixing device of modified Fowler, for the purposes of ensuring proper alignment of the two mixing chamber elements/pieces with one another.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fowler et al (USP 5,826,981) and Tan et al (US 2011/0120562 A1) in view of Miki et al (US 2015/0041316 A1).
Refer above for the combined teachings of Fowler and Tan.
Modified Fowler fails to disclose that the plurality of weirs are positioned in at least two different orientation with response to a flow of the fluid contained therein.
Miki teaches a semi-conductor micro-analysis chip for detecting particles in a sample liquid, wherein a sample liquid introduced into an inlet (41a) and flown through micro-size pillar arrays composed of fine columnar structures arranged in various configurations.  For example, a first pillar array (50a) denotes the pillars arranged at regular intervals, while the second pillar array (50b) may be aligned to obliquely intersect the flow channel (21, See Fig. 9B, 17B, and Para. 0086), or in a “>” form about the flow direction (See Fig. 17D and Para. 0087).  Variations in the orientation of the pillar arrays allows for control of fluid flow and selective filtering of 
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the variations in pillar orientation, as taught by Miki, into the weir configuration taught by modified Fowler, for the purpose of enabling more passible fluid flow control throughout the mixing apparatus.

Response to Arguments
Applicant’s arguments filed October 7, 2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY I FISHER whose telephone number is (469)295-9182. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.I.F/Examiner, Art Unit 1796                                                                                                                                                                                                        October 22, 2021

/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796